Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 09/01/2021 has been entered.  As directed by the amendment: claim 1 has been amended.  Therefore, claims 1-20 are currently pending.
	Applicant’s traversal of the rejection of claims 1 and 5 under 35 USC 112 (b) is found persuasive (See Remarks, page 5).
	Applicant’s traversal of the prior art rejections under 35 USC 103 is found persuasive (See Remarks, pages 6-7).
	Accordingly, the previously indicated grounds of rejection are withdrawn.
	The previously indicated allowable subject matter of claims 2, 3 and 14 is withdrawn in view of the applicable prior art detailed below.
	New grounds of rejection are detailed below.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
“grounded component” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “compensation apparatus” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitation “compensation apparatus” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “apparatus” coupled with functional language “…configured such that, in the on state of the first resistor, a voltage is present between the first and the second terminal, such that the first terminal is at a first potential and the second terminal is at a second potential, wherein the resistor in the off state is kept at an intermediate potential that lies between the first and the second potential…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Term “compensation” modifies generic placeholder “apparatus” functionally rather than structurally.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Figures 2-3 and paragraph 0068 disclose the use of compensation apparatus 20, which is shown including resistors 16 and 17 and connecting line 18-para. 0062. See also paragraph 0070.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  “the spatial vicinity” should be “a spatial vicinity”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



	Claims 5, 6, 16, 19, and 20 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 5, the recitation of “a control apparatus” that is “configured to switch the first and the second switching device synchronously” renders the claim indefinite as it is unclear if the synchronously switching of the first and second switching devices refers to the same recited in claim 1. 
	Regarding claim 6, the recitation of “the second and/or third resistor” renders the claim indefinite for lacking proper antecedent basis.
	Regarding claim 16, the recitation of “the voltage supply” renders the claim indefinite for lacking proper antecedent basis.
	Regarding claim 19, the recitation of “the supply voltage” renders the claim indefinite for lacking proper antecedent basis.
	Regarding claim 20, the recitation of “the electrical resistor of the heating apparatus” renders the claim indefinite as “the electrical resistor” lacks proper antecedent basis and it is unclear if “the electrical resistor” refers to the “first resistor.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-12, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabaczynski (U.S. Publication 2010/0038351), in view of Brekkestran et al. (U.S. Patent 5105067), or, alternatively, in view of Kuzyk (U.S. Patent 3780263).
Regarding claim 1, Tabaczynski teaches an arrangement (Figure 4) comprising a heat-emitting first resistor (resistive heater 412-para. 0030), a control device for switching (switches 404/416) the first resistor (para. 0033, controls switches 404/416; para. 0032, switches 404/416 allows for the heating of 412), and a grounded component (ground shown in figure 4, below switch 416) that is at a potential without direct reference to a driving voltage (ground inherently is at a potential without direct reference to power supply 402), 
wherein the first resistor (412) is arranged in the spatial vicinity of the component (fig. 4), and has a first and a second terminal (the first and second terminal of 412 is taken as the electrical connections that connect 412 to 408 and 414, respectively.), 

wherein the first switching device (404), the first resistor (412) and the second switching device (416) are connected in series in said order and thus form a series circuit (as shown in Fig. 4).
	Tabaczynski further teaches that the control device is configured to drive the first resistor (para. 0033; “controller 410 may be configured to generate the control signal to control the switches 404 and 416. The controller 410 may sense the change in the electric field when controlling the switches 404 and 416 to be open and may drive the primary heater 412 with a sensing signal and the secondary heater 406 with a driven shield signal.”), wherein the first and second switching devices are switched synchronously (para. 0032; “The high side switch 404 and the low side switch 416 may be coupled to the heating elements of sensing system 400 and configured to open or close as necessary, thereby enabling sensing system 400 to begin or end sensing and/or heating. When sensing, the high side switch 404 and the low side switch 416 are opened based on a control signal.”).
	Tabaczynski is silent on wherein a compensation apparatus is provided and configured such that, in the on state of the first resistor, a voltage is present between the first and the second terminal, such that the first terminal is at a first potential and the second terminal is at a second potential, wherein the resistor in the off state is kept at an intermediate potential that lies between the first and the second potential, and/or 

	Note: the broadest reasonable interpretation of the above limitations, with respect to the use of “and/or,” requires only one of the limitations to be met.
	Brekkestran teaches that it is known in the art of electronic control systems for electrically heated articles (2:47-52) (Figs. 1-6; microcomputer 40, heater switches 56a-e for independently operating heating elements 60; 3:46-61) (5:30-34; “outputs of each heating element group 22 are connected independently to the group 56 of heater switching units 56a-56e, which are independently and controllably activated via a corresponding number of signals on lines 58a -58e from the microcomputer 40.”) (Such arrangement of controlled switches 56a-e, which operate corresponding heaters 22 corresponds to the same of Tabaczynski) for the control device (microcomputer 40 driving MOSFET switches 56; 5:30-59) to be configured to drive the first resistor (22e-f) using pulse width modulation (“Each of the heater switching units 56a-56e will initially be switched on in sequential fashion by a pulse width modulated (PWM) control signal from one of the outputs 66a-66e of the microcomputer 40 corresponding to that particular switching unit 56a-56e. By pulse width modulation signal, we mean a signal consisting of a series of successive digital pulses delivered at a predetermined frequency or clock rate, with each of the pulses being of predetermined duration. The duration or time period during which each digital pulse is high (i.e., supplying a turn-on signal to a particular MOSFET, for example, MOSFET 56a) represents the duty cycle of that particular pulse width modulated signal.”).

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski with Brekkestran, by replacing the control signal of the control device of Tabaczynski, with the teachings of Brekkestran, in order to provide a control signal (PWM) avoids power loss while maintaining the same degree of control over the switching devices (5:60 to 6:5), while still controlling the amount of heat produced (Abstract).
Kuzyk teaches that it is known in the art of thermal control devices (Abstract; Fig. 1) (Diode D1 acts “as a switching diode;” 2:48-50) (R5 and R6 are resistive heater filaments; 2:55-64) (Silicon control rectifier SCR2 is coupled to the resistive heater filaments are conducts current through the filaments when “on;” 3:1-10) to use a 

    PNG
    media_image1.png
    296
    455
    media_image1.png
    Greyscale

2 and third resistor R3 and a connecting line from point O to SCR1) (R2, R3, and the connecting line correspond to resistor 16, resistor 17, and connecting line 18 of the instant application-See Figure 2/3) such that, in the on state of the first resistor (R5 or R6), a voltage is present between the first and the second terminal (terminals connecting to leads 13 and 14), such that the first terminal is at a first potential and the second terminal is at a second potential (In this case, when resistor R5 or R6 is “on;” i.e. when current is being conducted and heat is produced, a voltage is inherently present between the terminals. Because a voltage is inherently present, the first terminal and the second terminal necessarily are at a respective potential), wherein the resistor in the off state is kept at an intermediate potential that lies between the first and the second potential (In this case, when resistor R5 or R6 is “off;” i.e. when current is not being conducted and heat is not produced, the resistor is inherently at an intermediate potential that is between the potential of the first and second terminals.). See MPEP 2112-IV and 2114.
	The advantage of combining the teachings of Kuzyk is that in doing so would provide a means for controlling the voltage to the first resistor such that control over the heating of the first resistor can be thermally modulated allowing for a more proportional control (3:10-29).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski with Kuzyk, by adding to the first and second terminals of the first resistor and between the first and second switching devices of Tabaczynski, with the teachings of Kuzyk, in order to provide a means for 
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation.
Note: because the limitations of claim 2 depend on the “and/or” limitation of claim 1, the broadest reasonable interpretation of claim 2 does not require the compensation apparatus.  Kuzyk is cited for compact prosecution.  The examiner recommends amending claim 2 to recite “The arrangement as claimed in claim 1, when the compensation apparatus is provided, the compensation apparatus comprises…,” or words to that effect.
Kuzyk further teaches wherein the compensation apparatus comprises a high-resistance second resistor (R2), a high-resistance third resistor (R3) and a connecting line (connecting line between O and SCR1), wherein the second and the third resistor are connected in series with one another (See Fig. 1 and 2:30-38) and are connected in parallel with the series circuit formed of the first switching device, the first resistor and the second switching device (Here, Figure 1 shows that the compensation apparatus is connected in parallel with resistor R5/R6) (The combination of Tabaczynski and Kuzyk would produce a compensation apparatus that is in parallel with the series circuit of Tabaczynski), wherein the connecting line connects a point between the second and the third resistor (Point O) to a point between the two switching devices (SCR1 that is between D1 and SCR2).  
Regarding claim 3, the primary combination, as applied to claim 2, teaches each claimed limitation.
2 is a positive thermal coefficient resistor in which the resistance increases with an increase in temperature, while R3 is an adjustable potentiometer) (Here, the variable resistance of R2 and R3 allows for a situation in which the two resistances differ by at most 10%.  See MPEP 2114 and 2112-IV.).  
Regarding claim 5, the primary combination, as applied in claim 1, teaches each claimed limitation.
Tabaczynski further teaches wherein a control apparatus is provided, which is configured to switch the first and the second switching device synchronously (see claim 1 citations above).  
Regarding claim 6, the primary combination, as applied in claim 1, teaches each claimed limitation.
Kuzyk further teaches support apparatus comprising one or more capacitors (C1) in parallel with the second (R2) and/or third resistor (R3), for supporting a voltage corresponding to the intermediate potential (Capacitor C1 is structurally capable of supporting a voltage corresponding to the intermediate potential as such is the same, or at least substantially the same, as the structure being claimed. See MPEP 2114 and 2112-IV).  
Regarding claim 7, the primary combination, as applied in claim 1, teaches each claimed limitation.
Tabaczynski further teaches microcontroller (controller 410) and/or FPGA for controlling the switching of the first and/or second switching device (404/416) to hone a 
See also Brekkenstran, as detailed in claim 1 above.
Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation.
Tabaczynski further teaches a voltage supply (402).
Regarding claim 9, the primary combination, as applied in claim 1, teaches each claimed limitation.
Tabaczynski further teaches wherein a time lag between a switch-on time of the first switching device and a switch-on time of the second switching device or a time lag between a switch-off time of the first switching device and a switch-off time of the second switching device is less than 20% of a switched-on time of the first switching device (Here, Tabaczynski makes no mention of a time lag between switch on time of switches 404 and 416.  As such, it would be reasonable to suggest that the switching devices 404 and 416 are capable of having a time lag of approximately 0%.  See MPEP 2112-IV and 2114).  
Regarding claim 10, the primary combination, as applied in claim 1, teaches each claimed limitation. 
Claim 10 recites substantially the same limitations as recited in claim 1 and is rejected for substantially the same reasons.
Regarding claim 11, the primary combination, as applied in claim 10, teaches each claimed limitation. 

Regarding claim 12, the primary combination, as applied in claim 11, teaches each claimed limitation including an electrical heating apparatus comprising an arrangement as claimed in claim 1 (see claim 1 citations, above).  
Regarding claim 16, the primary combination, as applied in claim 1, teaches each claimed limitation including wherein the voltage supply is a DC source (Tabaczynski-para. 0025, AC or DC power supply) (Brekkestran-4:9-14; “power supply 28, which may be any conventional or suitable design, supplies low-voltage direct current (“DC”) electrical power…”).  
Regarding claim 17, the primary combination, as applied in claim 1, teaches each claimed limitation.
Tabaczynski further teaches wherein a time lag between a switch-on time of the first switching device and a switch-on time of the second switching device or a time lag between a switch-off time of the first switching device and a switch-off time of the second switching device is less than 5% of a switched-on time of the first switching device (Here, Tabaczynski makes no mention of a time lag between switch on time of 
Regarding claim 20, the primary combination, as applied in claim 10, teaches each claimed limitation including an electrical heating apparatus configured to perform the control method for controlling the electrical resistor of the heating apparatus as claimed in claim 10 (See above citations in claims 1 and 10).
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabaczynski (U.S. Publication 2010/0038351), in view of Brekkestran et al. (U.S. Patent 5105067), or, alternatively, in view of Kuzyk (U.S. Patent 3780263), and in view of Taniquchi et al. (U.S. Patent 5731690), hereinafter Taniquchi.
Regarding claim 4, the primary combination, as applied in claim 1, teaches each claimed limitation including the first and/or second switching device comprising a transistor (Tabaczynski; para. 0032, mechanical and/or transistor type switch).  Tabaczynski is silent on the transistor being based on silicon and/or silicon carbide and/or gallium arsenide.
Brekkestran, as detailed above in claim 1, teaches the use of a MOSFET switching device.  Those of ordinary skill in the art would understand that MOSFET stands for “metal oxide semiconductor field effect transistor” and is also known as “metal oxide silicon transistor.”  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski with Brekkestran and/or Kuzyk, by substituting the transistor based switching device of Tabaczynski, with the MOSFET 
While Brekkestran implies that the MOSFET is based on silicon, the examiner cites to Taniquchi for explicit disclosure.
Taniquchi teaches that it is known in the art of electrical power supply systems having a semiconductor switching circuit (Abstract and Fig. 1; semiconductor switching circuit 40 including MOSFETs 41 and 42) (See also 3:45-50 for microcomputer controlled MOSFETs to intermittently supply current) for a MOSFET switching device to be based on silicon and/or silicon carbide and/or gallium arsenide (3:29-37; 3:55-67; silicon and silicon carbide).
The advantage of combining the teachings of Taniquchi is that in doing so would provide a semiconductor switching device that is characterized by low loss, high voltage resistance, and high temperature resistance (Taniquchi; 2:4-8).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski, as modified by Brekkestran, with Taniquchi, by substituting the MOSFET of Brekkestran, with the SiC-MOSFET switching device of Taniquchi, for in doing so would amount to no more than the selection of a known material (silicon and/or silicon carbide) based on its suitability for its intended use (as a material used in a MOSFET).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle."  See MPEP 2144.07.
Regarding claim 15, the primary combination, as applied in claim 4, teaches each claimed limitation including the first and/or second switching device comprising a transistor (Tabaczynski; para. 0032, mechanical and/or transistor type switch).  Tabaczynski is silent on the first and/or second switching device comprises a MOSFET or IGBT.
Brekkestran, as detailed above in claim 4, teaches the use of a MOSFET switching device.  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski with Brekkestran, by substituting the transistor based switching device of Tabaczynski, with the MOSFET switching device of Brekkestran, for in doing so would amount to a simple substitution of art recognized semiconductor switching devices performing the same function of switching and/or driving a resistive heating element and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
Claims 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabaczynski (U.S. Publication 2010/0038351), in view of Brekkestran et al. (U.S. Patent 5105067), or, alternatively, in view of Kuzyk (U.S. Patent 3780263), and in view of Tarnow et al. (U.S. Publication 2013/0025494), hereinafter Tarnow.
Regarding claims 13 and 18, the primary combination, as applied in claims 1 and 10, respectively, teaches each claimed limitation except as detailed below.

Tarnow teaches that it is known in the art of switching circuits (para. 0002) (see also paragraph 0045 disclosing the use of transistors including IGBTs or MOSFETs) for the grounded component to be a chassis in vehicle systems (para. 0003).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski, as modified by Brekkestran and/or Kuzyk, with Tarnow, by substituting the grounded component of Tabaczynski, being some component of a vehicle system, with the chassis of Tarnow, for in doing so would provide an appropriate grounded connection to a vehicle system (para. 0003 of Tarnow.).
Regarding claim 19, the primary combination, as applied in claim 10, teaches each claimed limitation except for wherein the intermediate potential is at least approximately half the supply voltage.  
Tarnow teaches that it is known in the art of switching circuits (para. 0002) (see also paragraph 0045 disclosing the use of transistors including IGBTs or MOSFETs) (See also Fig. 2; first and second switch 22 and 24 controlled by controller 30-para. 0030) for an intermediate potential to be at least approximately the supply voltage (para. 0031; “If the adjustable voltage converter 20 is set to produce one half of its input voltage at its output then the output of the converter on average is at the same potential as the neutral point which was grounded in FIG. 1. In this case, the top and bottom transistor switches in the voltage converter are operating at a 50% duty cycle, causing 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski, as modified by Brekkestran and/or Kuzyk, with Tarnow, by replacing the intermediate potential of Tabaczynski, being of some value relative to the supply voltage, with the teachings of Tarnow, for in doing so would provide a means to limit and/or control the output power to a resistor thereby preventing thermal failure of the resistor (para. 0012 of Tarnow.).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabaczynski (U.S. Publication 2010/0038351), in view of Brekkestran et al. (U.S. Patent 5105067), or, alternatively, in view of Kuzyk (U.S. Patent 3780263), and in view of Frost (U.S. Patent 4048513).
Regarding claim 14, the primary combination, as applied in claim 2, teaches each claimed limitation except for wherein a resistance of the second resistor and a resistance of the third resistor are substantially the same.  
Frost teaches that it is known in the art of electrically heated articles (1:5-10) (Figures 1-2) for a resistance of a second and third resistor to be substantially the same (“When only the second pair of terminals 35, 38 are connected to and energized by a second, alternative direct current power source, electric current flows in a second direction through the five resistors 15, 14, 13, 12, 11 in series… the current flows in this second direction from the second positive terminal 35, through a second positive lead 36, through the resistors 15, 14, 13, 12, 11 in series relation, through the second negative lead 37, and out through the second negative terminal 38” and “The equivalent 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski, as modified by Brekkestran and/or Kuzyk, with Frost, by replacing the resistances of the second and third resistors of Kuzyk, being of some value, with the teachings of Frost, for in doing so would provide a resistors having substantially the same resistances such that the power consumption is substantially the same, thereby enabling the heat produced by the heating resistors to be the same.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN C DODSON/Primary Examiner, Art Unit 3761